ALLOWABILITY NOTICE

EXAMINER COMMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Schoen on 7/26/2021.

The application has been amended as follows: 

In Claim 19, Line 7:     Delete [[subject.]], replace with “subject; wherein operating the device comprises deploying from the device at least a first restrictor, the first restrictor having the form of a symmetrical inflatable member that, when deployed, expands uniformly such that when fully deployed, the restrictor does not occupy an entire diameter of the blood vessel within which it is positioned, thereby maintaining the intravascular pressure of the subject.”
Delete Claim 20.
In Claim 21, Line 1:     Delete [[claim 20,]], replace with “claim 19,”
In Claim 24, Line 1:     Delete [[claim 20,]], replace with “claim 19,”
In Claim 28, Line 9:     Delete [subject.]], replace with “subject; wherein the at least one restrictor is at least one selectively inflatable balloon that, when deployed, expands uniformly such that when fully deployed, the restrictor does not occupy an entire diameter of the blood vessel within which it is positioned, thereby maintaining the intravascular pressure of the subject.”
Delete Claim 30.

ALLOWED CLAIMS
	Claims 19, 21-29, and 31-35 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a method of treating edema in a subject, the method comprising positioning a device in a blood vessel of a patient in the vicinity of a region of outflow from a thoracic duct and/or lymphatic duct, and operating the device in 
The closest prior art is Fulton and Callaghan (cited in the office action mailed 1/27/2021), which reasonably suggest a method of treating edema by positioning an inflatable device adjacent a lymphatic or thoracic duct.  Fulton and Callaghan, however, do not teach or suggests that the inflatable device has a restrictor with a symmetrical inflatable member that, when deployed, expands uniformly such that when fully deployed, the restrictor does not occupy an entire diameter of the blood vessel within which it is positioned, thereby maintaining the intravascular pressure of the subject. 
Fulton and Callaghan teach away from asymmetrical inflatable restrictor that does not occupy the entire diameter of the blood vessel because both of these devices are designed to fully expand to the diameter of the vessel in order to anchor the device at the desired location.  It is unclear why one of ordinary skill in the art at the time of invention would have modified the treatment systems and methods of Fulton and Callaghan be partially inflated, as doing so would have prevented the device from being anchored within the vessel adjacent the thoracic or lymphatic duct.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP R WIEST/Primary Examiner, Art Unit 3781